51 F.3d 283
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Anthony Durrell McPETERS, Defendant-Appellant.
No. 94-50423.
United States Court of Appeals, Ninth Circuit.
Submitted March 21, 1995.*Decided March 29, 1995.

Before:  SNEED, POOLE and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Anthony Durrell McPeters appeals his sentence under the Sentencing Guidelines imposed following his guilty plea to bank robbery.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm.


3
McPeters challenges his designation as a career offender.  He contends that the district court erred in treating his prior convictions for bank robbery as unrelated under U.S.S.G. Sec. 4B1.1 because the offenses were consolidated for sentencing.  The district court properly determined that his prior convictions were unrelated because the offenses were separated by an intervening arrest.  See U.S.S.G. Sec. 4A1.2 comment.  (n. 3);  United States v. Gallegos-Gonzalez, 3 F.3d 325, 328 (9th Cir.1993).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3